1S66-I*
                                ELECTRONIC RECORD




COA #      01-13-01054-CR                        OFFENSE:        22.02 (Agg Assault)

           Jimmy R. Williams v. The State of
STYLE:    Texas                                  COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    182nd District Court


DATE: 10/21/2014                  Publish: NO    TCCASE#:        1362277




                        IN THE COURT OF CRIMINAL APPEALS


         Jimmy R. Williams v. The St:ate of
STYLE:   Texas                                       ccA*            t5kfc-m
         PgO SE                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         t€ft/Atf>                                   JUDGE:

DATE:       03 lot/20IS                              SIGNED:                            PC:

JUDGE:       re*   UaAju^t^                           PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD